In re Young, Donni Elizabeth Luts; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “D”, No. 94-8192; to the Court of Appeal, Fourth Circuit, No. 97CW-1049.
Granted. Since La.R.S. 9:315(6)(c) permits the trial court to consider the other spouse’s income “to the extent that such income is used directly to reduce the cost of a party’s actual expenses,” the information sought by relator appears reasonably calculated to lead to the discovery of admissible evidence. La.Code Civ.P. art. 1422. Accordingly, the judgment of the trial court quashing the subpoenas is vacated and set aside. The trial court is ordered to reset the trial currently set for May 14, 1997 in order to give relator a reasonable opportunity to conduct discovery.
JOHNSON, J., not on panel; recused.